— Appeal by defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered September 5, 1980, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. We have reviewed the contentions raised by defense counsel and have found them to be without merit. We have also reviewed those contentions raised by defendant on his own behalf in the letters submitted to this court and find them likewise to be without merit. Gibbons, J. P., O’Connor, Weinstein and Brown, JJ., concur.